Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Object Rendering Method and Apparatus, Storage Medium, and Electronic Device using a Simulated Pre-Integration Map”.


Claim Objections
	Claim 5 is objected to because of the following informalities: In line 4, “the ambient light parameter” lacks antecedent basis.  Appropriate correction is required.


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

§ 112(f) interpretation despite the absence of “means.”
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a first obtaining unit”, “a first determining unit”, “a second determining unit”, and “a rendering unit” in claims 15-18, and “a third determining unit” for claims 17-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Allowable Subject Matter
	Claims 2, 6-12, 14, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


s 1, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Penner (NPL Doc Titled “Pre-integrated Skin Shading”, GPU PRO2 pgs. 41-54, Published 2011) in view of Nimura (US Patent No. 5,947,823).

As per claim 1, Penner teaches the claimed:
1. An object rendering method, performed by an electronic device, the method comprising: 
obtaining a target pixel point (Please see Penner in section 1.1, 2nd paragraph “What this means is that our skin shader becomes just that: a simple pixel shader … Therefore, the cost of our algorithm scales directly with the number of pixels shaded, just like simple shading models such as Blinn-Phong, and it can be implemented on any hardware, with minimal programmable shading support.”  According to this passage from Penner, a number of pixels become target pixel points when these points are rendered using their algorithm which is implemented in the pixel shader) to be processed in a diffuse map (Penner in the caption of figure 1.2 refers to processing images using a “diffuse BRDF lookup”), and a normal map of a to-be-rendered object (Penner in section 1.5, 2nd paragraph “Since we have only one set of normal maps to begin with, we essentially work in reverse. We assume that our original normal map is the accurate surface normal map and blur it several times for each wavelength, resulting in a separate normal map for each color, and for specular reflection.”
In Penner, the claimed “to-be-rendered object” corresponds to the skin surface of a virtual character’s face, e.g. please see Penner in figures 1.1 and 1.5); 

determining a first rendering color of the target pixel point according to a pre-integration simulation module and a normal direction parameter corresponding to the target pixel point, the (The claimed “pre-integration map” is shown in figure 1.3 of Penner on the top right portion.  The pre-integration map is Penner shows that is represents a correspondence between curvature (which is represented on the vertical axis as 1/r) and a color band (represented on the horizontal axis as N * L).  This graph in the top right portion of figure 1.3 of Penner shows color band effects such as color gradient changes across the horizontal axis where N* L is used.  Figure 1.3 on the top right portion represents a diffuse BRDF lookup.  The caption of figure 1.2 indicates that the diffuse BRDF lookup is pre-integrated, e.g. please see Penner where the caption states “… The diagram (right) illustrates how we pre-integrate the effect of scattering into a diffuse BRDF lookup.”
Also, the “pre-integration map” is shown in figure 1.3 of Penner on the top right portion is similar to the example of a pre-integration map as shown in figure 5 of Applicant’s disclosure), and the normal direction parameter representing a normal direction of the target pixel point -- (Penner in figure 1.3 on the top left shows an example of a normal direction (vector N) of the target pixel point); 
determining a target rendering color of the target pixel point according to the first rendering color (Please see the middle paragraph on page 43 in Penner where they state “In total, we pre-integrate the effect of scattering in three special steps: on the lighting model, on small surface details, and on occluded light (shadows). By applying all of these in tandem, we achieve similar results to texture-space diffusion approaches in a completely local pixel shader, with few additional constraints.”
In this instance, the diffuse BRDF lookup in figure 1.3 of Penner (the pre-integrated effect of sub-surface scattering on the lighting model) is used to help determine the first rendering color value to depict sub-surface scattering effects of light on the skin surface.  The middle paragraph on page 43 in Penner indicates that a local pixel shader is used to determine the target rendering color of the target pixel point); and 
rendering the target pixel point by using the target rendering color (This is shown in figures 1.1 and 1.5 of Penner where results of rendering the pixels (including the target pixel point) across the facial skin surface is shown to depict sub-surface scattering effects).

Penner alone does not explicitly teach the remaining claimed limitation.
However, Penner in combination with Nimura teaches the claimed:
and the normal direction parameter representing a normal direction of the target pixel point in a world space coordinate system (As mentioned above, Penner in figure 1.3 on the top left shows an example of a normal direction (vector N) of the target pixel point.  Penner, however, is silent about whether or not their normal vector N is in a world space coordinate system.  Nimura teaches that this feature was known in the art, e.g. please see Nimura in col 11, lines 57-64 “The shading computation section 213 performs the shading computation for the normal vector coordinate-transformed into the world coordinate system by the coordinate transformation section 218 (where vector is given to each vertex in a polygon), data of light source vector, light volume, light color, ambient light and others included in the frame data and an illumination model such as Lambert diffuse reflection model or specular reflection model”); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to represent a normal direction of the target pixel point in a world space coordinate system as taught by Nimura with the system of Penner.  One advantage to 

As per claim 15, this claim is similar in scope to limitations recited in claim 1, and thus is rejected under the same rationale.

As per claim 19, this claim is similar in scope to limitations recited in claim 1, and thus is rejected under the same rationale.  The system of Penner would have to have some type of non-transitory computer-readable storage medium present in order to function and run on a computer as described by the reference.



Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Penner in view of Nimura in further view of Smits (Patent No.: US 8,269,772 B1) and Akenine-Moller et al (NPL Doc, "Real-Time Rendering" 2002, pages 73-82).

As per claim 3, Penner alone does not explicitly teach the claimed limitations.
However, Penner in combination with Smits teaches the claimed:
3. The method according to claim 1, further comprising: determining a second matte parameter according to the normal direction parameter and a second line-of-sight direction parameter, the second line-of-sight direction parameter representing a direction from a virtual camera used (This is taught in Smits in col 7, lines 44-61” As an example, at a roughness value of zero (0) a user typically desires a very smooth polished surface with crisp reflections, and at roughness value of one (1) the user desires a very rough, matte surface with little or no reflections or specular component. Further, in between those values, the user desires that the surface have highlights, but for those highlights to be weaker and broader. For non-metals the reflections and highlights are desired to be relatively weak and not affected by the color of the surface … When the view direction grazes the surface (i.e., a view approximately perpendicular to surface normal) a user would expect to see less diffuse and more specular and reflection”.  Also please see Smits in col 7, lines 17-21 “… For example, a surface with zero specular contribution and reflection looks matte. A surface with zero diffuse contribution and specular looks mirror-like. The middle values of the parameter ranges tend to have more subjective qualities.”
	In these passages from Smits, the amount of surface appearance with little to no specular reflection corresponds to the claimed “second matte parameter”.  Smits in col 7, lines 44-61 indicates that the view direction (second line-of-sight direction) and the surface normal direction affects the amount of specular reflection on the surface (second matte parameter)). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determining a second matte parameter according to the normal direction parameter and a second line-of-sight direction parameter as taught by Smits with the system of Penner as modified by Nimura.  The normal direction parameter and a second line-of-sight direction parameter allow the geometry of the scene and light to help depict in which scenarios the surface should show a more matte appearance (e.g. with rough surface qualities such as more diffuse lighting and less specular reflections).

determining a third rendering color of the target pixel point according to a preset ambient light parameter and the second matte parameter (Akenine-Moller teaches of using a preset ambient light parameter in section 4.3, 1st paragraph where they state “… To attempt to simulate this indirect lighting, the lighting model includes the ambient term, which is usually just some combination of material and light constants, as shown in Equation 4.13 … Adding this constant term means that an object will receive some minimum amount of color, even if not directly illuminated. In this way, surfaces facing away from a light will not appear entirely black”
In this passage, the ambient light term with a constant value corresponds to the claimed “preset ambient light parameter”.
As mentioned above, Smits in col 7, lines 44-61 and in col 7, lines 17-21 teaches that the amount of diffuse lighting and lack of specular lighting on a surface makes that surface resemble a matte surface.  Thus, Smits teaches of a second matte parameter by controlling the amount of diffuse and specular lighting for a pixel color (a third rendering color of the target pixel point) on an object’s surface in order to give that object a matte looking appearance.  Akenine-Moller in section 4.3.4 in figure 4.13 and in equation 4.14 teaches that ta given amount of diffuse and specular lighting (second matte parameter) may be used with the preset ambient light parameter (ambient light component) in order to find the total color value for shading pixels on an object surface); wherein the determining a target rendering color of the target pixel point according to the first rendering color comprising: determining the target rendering color of the target pixel point according to the first rendering color and the third rendering color (This feature is taught when the skin sub-surface scattering of Penner is used with the lighting model shown in section 4.3.4 of Akenine-Moller and second matte parameter as taught by Smits).
st paragraph on page 80).  The preset ambient light parameter allows these portions of the scene to be illuminated with an indirect lighting effect without having to actually calculate the scene’s true indirect lighting effect (where the calculating the scene’s true indirect lighting effect is often computationally expensive in terms of rendering power and rendering time).  Thus, the preset ambient light parameter of Akenine-Moller allows the renderer to achieve faster rendering times for better performance (especially for rendering systems that are attempting to render frame rates that allow for real-time interaction with the scene).

As per claim 17, this claim is similar in scope to limitations recited in claim 3, and thus is rejected under the same rationale.


Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Penner in view of Nimura in further view of Smits, Akenine-Moller, and Burnett III et al (Pub No. US 2018/0253884 A1).

As per claim 4, Penner alone does not explicitly teach the claimed limitations.
Penner in combination with Smits and Burnett teaches the claimed:
(As mentioned above for claim 3, Smits in col 7, lines 44-61 and in col 7, lines 17-21 teaches of the second matte parameter being a large amount of diffuse material appearance on an object’s surface and a lack of specular reflection on that object’s surface.  Smits in col 7, lines 44-61 states that the diffuse appearance depends upon the viewpoint (second line-of-sight direction parameter) and the normal direction parameter.  However, Smits does not mention using the claimed dot product per se.  
Burnett teaches that to shade objects within the scene (with diffuse or specular shading for the second matte parameter or to get a matte surface appearance), the system first has to determine whether the face of the triangle or surface is visible, e.g. please see Burnett in figure 14 and Burnett in [0236] “The dot product of the camera normal vector and the triangle normal vector is determined, where the triangle normal vector is calculated to determine if the triangle faces the viewer. If the dot product is less than or equal to zero, the virtual viewer and triangle are likely facing each other as determined at step 1406”.
In this passage, the “camera normal vector” corresponds to the claimed “second line-of-sight direction parameter” and the “triangle normal vector” corresponds to the claimed “normal direction parameter”.  
Burnett in [0204] teaches of applying diffuse and specular lighting (the second matte parameter) may be applied to the pixels for surfaces in the scene for triangle surface portions that are visible from the view perspective, e.g. Burnett in [0204] states “The Phong model uses an ambient, diffuse and specular description of both the surface material and source light to accumulate a pixel color value for a fragment”.  Burnett in figure 14 applies the diffuse and specular lighting in the Rasterize stage at steps 1424 and 1426).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the dot product calculation as taught by Burnett with the system of Penner as modified by Nimura, Smits, and Akenine-Moller in order to offer a mathematical formula in which the computer system may determine whether portions of an object’s surface are facing the current view perspective (current viewpoint).  By determining the triangles portions on the object surface that are facing the camera (or current viewpoint), the system then knows to spend time rendering these surfaces and to find the correct color pixels values for rendering.  This makes the shading more efficient because the system may then skip rendering and lighting on backfacing surfaces that are not possibly visible from the current viewpoint when rendering the scene.

As per claim 18, this claim is similar in scope to limitations recited in claim 4, and thus is rejected under the same rationale.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Penner in view of Nimura in further view of Smits, Akenine-Moller, and Engel (Pub No. US 2011/0069069 A1).

As per claim 5, Penner alone does not explicitly teach the claimed limitations.
Penner in combination with Smits and Engel teaches the claimed:
(Please see Engel in figure 3 on the bottom right portion where an equation is shown to calculate ORGB values for pixels.  This ORGB value involves calculating a product of the ambient light parameter (labelled “ambient” in figure 3 of Engel) and the second matte parameter (labelled VRTRGB in figure 3 of Engle).  Also please see Engel in [0041] where they mention that equation (a) in this paragraph using the local illumination model.  This local illumination model uses diffuse and specular lighting and thus VRTRGB corresponds to the second matte parameter).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to calculate a product of the ambient light parameter and the second matte parameter as taught by Engel with the system of Penner as modified by Nimura, Smits, and Akenine-Moller in order to allow the computer graphics system to have the ambient term influence the color values that are determined across the surface.  Taking the product of these values allows the ambient parameter to influence the final pixel value color and brightness for that particular portion of the surface.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Penner in view of Nimura in further view of Wang et al. (Pub No. US 2015/0348285 A1).

As per claim 13, Penner alone does not explicitly teach the claimed limitations.

13. The method according to claim 1, wherein before the determining a first rendering color of the target pixel point, the method further comprises: 
obtaining a first value of an R component of the target pixel point in the normal map and a second value of a G component in the normal map; determining a third value of a B component of the target pixel point in the normal map according to the first value and the second value; and determining the normal direction parameter according to the first value, the second value, and the third value (Wang in the 2nd half of [0043] “… A shader program may then be written, such that it interprets the repurposed texture map data structure 605 to pull out the relevant normal map and height map information from the data structure to allow it to render the appropriate 3D lighting effects” and Wang in [0008] “… The results of this estimation process may be stored in what is referred to herein as a "normal map." According to some embodiments, the normal map may be stored in a typical RGB image file data structure, but with the x- y- and z-coordinates of the estimated normal vector for a given pixel stored in the corresponding R, G, and B values of the pixel in the data structure, respectively.”
According to this passage, the normal direction parameter (normal value) may be obtained in the normal map by using the first, second, and third values as the R, G, and B values in the normal map.  In the normal map in Wang, the R, G, and B values represent X, Y, and Z values that are used to lookup the normal direction parameter (normal value) in the normal map).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determining the normal direction parameter according to the first value, the second value, and the third value as taught by Wang with the system of Penner as 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL HAJNIK whose telephone number is (571)272-7642.  The examiner can normally be reached on Mon-Fri (8:30A-5:00P).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DANIEL F HAJNIK/Primary Examiner, Art Unit 2612